IN THE SUPREME COURT OF THE STATE OF DELAWARE

 AARON PURNELL,                          §
                                         §
       Defendant Below,                  §   No. 96, 2019
       Appellant,                        §
                                         §   Court Below: Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 1607019111 (K)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §
                                         §

                          Submitted: March 19, 2019
                          Decided:   April 2, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.


                                  ORDER

      After consideration of the notice to show cause and the response, it appears to

the Court that:

      (1)    On March 4, 2019, the appellant, Aaron Purnell, filed a notice of appeal

from a Superior Court order dated and docketed on January 23, 2019 denying his

motion for postconviction relief. Under Supreme Court Rule 6, a timely notice of

appeal should have been filed on or before February 22, 2019.
       (2)    A notice of appeal must be timely filed to invoke the Court’s appellate

jurisdiction.1 The jurisdictional defect created by the untimely filing of a notice of

appeal cannot be excused unless the appellant can demonstrate that the delay in filing

is attributable to court-related personnel.2

       (3)    On March 5, 2019, the Senior Court Clerk issued a notice directing

Purnell to show cause why this appeal should not be dismissed as untimely filed. In

response to the notice to show cause, Purnell attributes the untimeliness of his notice

of appeal to his unfamiliarity with the legal system and to the fact that he is

incarcerated in a maximum security unit at the James T. Vaughn Correctional

Center.

       (4)    Purnell’s response to the notice to show cause does not provide a basis

for excusing the untimely filing of the notice of appeal. A notice of appeal must be

received by the Court within the applicable time period to be effective.3 An

appellant’s pro se, incarcerated status does not excuse a failure to comply strictly

with the jurisdictional requirements of Supreme Court Rule 6.4 Because the record




1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
3
  DEL. SUPR. CT. R. 10(a).
4
  Mathis v. State, 2018 WL 3060215 (Del. June 19, 2018) (citing Smith v. State, 47 A.3d 481 (Del.
2012)).



                                               2
does not reflect that Purnell’s failure to file a timely notice of appeal is attributable

to court-related personnel, the appeal must be dismissed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the appeal is DISMISSED.

                                         BY THE COURT:


                                         /s/ Collins J. Seitz, Jr.
                                                Justice




                                           3